DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Claims 1-2 and 19 have been amended.  Claim 18 has been cancelled. No claims have been added.  Claims 1-6, 9, 11-17 and 19 are pending in the application. 

Claim Objections
Claim 13 is objected to because of the following informalities:  incorrect grammar.
Claim 13 recites: “…wherein the plurality of vents includes at least one…” The correct word should be “include”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9, 11-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…a top opening that is a continuous slot extending longitudinally between the lateral sides of the housing, the continuous slot opens to the interior of the housing, the top slot receiving an odor reducing pod into the container…”  There is no mention of a top slot previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 9, 11-17 and 19 are rejected because they depend on rejected claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: “The odor reducing device according to claim 10, wherein…”  Claim 11 is improper because it depends on cancelled claim 10.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For purposes of examination, examiner will interpret claim 11 as depending on claim 1.
Claims 12-17 are rejected because they depend on rejected claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer et al. (US Pat. No. 4,777,670, hereinafter Klinkhammer) in view of Walgreens.com (Arm & Hammer Deodorizer Odor Closet, hereinafter Walgreens).
In regards to Claim 1, Klinkhammer discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#10) having a front sidewall (#14) and a rear sidewall, the front and rear sidewalls together defining a pair of lateral sides of the housing (#10) a top opening that opens to an interior of the housing (#10), a top opening that is a continuous slot extending longitudinally between the lateral sides of the housing, the continuous slot opens to an interior of the housing, the top slot receiving an odor reducing pod (#26) into the interior, the front and rear sidewalls together further defining a bottom opening (#31a) that is smaller than the top opening, the top and bottom openings facing opposite directions with respect to each other (see figure 1 below and figures 2-4, column 3, lines 38-45 and column 4, lines 5-13; Klinkhammer discloses the housing has a top opening covered by a covering (#11).  The housing (#10) and cover (#11) form a closed container for the dispenser, but allow the product, i.e. pod, to be replaced when it has been completely dissolved.  Therefore, Klinkhammer clearly discloses a top opening which is a continuous slot extending longitudinally between the lateral sides of the housing, the continuous slot opens to an interior of the housing (#10) and the top slot receiving an odor reducing pod into the interior, as claimed by the applicant.); and
a hook (#15, #15a) detachably attached to the housing (#10) and configured to support the housing (#10) on the litterbox (see figure 1 below and figures 2-4 and column 3, lines 51-54).
Klinkhammer fails to disclose wherein the hook is rotatable with respect to the housing.
However, Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing (see screenshot below).

    PNG
    media_image1.png
    328
    567
    media_image1.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by substituting a known hook for another known hook, the hook being rotatable with respect to the housing, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing, for easily disposing the odor removing device in different surfaces and in varying positions with or without spacing limitation.
Examiner points out that although Klinkhammer, in view of Walgreens, does not explicitly disclose that the odor reducing device is for a cat litterbox, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore, the preamble is not considered a limitation and is of no significance to claim construction.  It has been held that if the prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See MPEP 2111.02-II.
In regards to Claim 2, Klinkhammer further discloses the odor reducing pod (#26) removably disposed in the interior of the housing (#10) through the top opening (see figures 1-4 and column 3, lines 38-45; Klinkhammer discloses the housing has a top opening covered by a covering (#11).  The housing (#10) and cover (#11) form a closed container for the dispenser, but allow the product, i.e. pod, to be replaced when it has been completely dissolved.  Therefore, Klinkhammer clearly discloses that the odor reducing pod (#26) is be removably disposed in the interior of the housing through the top opening, as claimed by the applicant.).
In regards to Claim 3, Klinkhammer discloses wherein the bottom opening (#31a) has a maximum width that is less than a maximum width of the odor reducing pod (#26) (see figures 3-4).
In regards to Claim 4, Klinkhammer in view of Walgreens discloses the odor reducing device as recited in claim 3.  Walgreens further teaches wherein the front sidewall includes a plurality of vents opening to the interior of the housing (see screenshot below).

    PNG
    media_image2.png
    321
    571
    media_image2.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by having the front sidewall to have a plurality of vents opening to the interior of the housing, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents opening to the interior of the housing for improving the movement of air flow through the plurality of vents and hence, improving odor reduction efficiency.
In regards to Claim 5, Klinkhammer discloses wherein the hook (#15, #15a) is attached to the rear sidewall so that the front sidewall (#14) faces towards a litterbox interior and the rear sidewall faces a litterbox exterior when the odor reducing pod device is supported to the litterbox (see figures 1-4).
Examiner points out that although Klinkhammer, in view of Walgreens, does not explicitly disclose that the front sidewall faces towards the litterbox interior and the rear sidewall faces a litterbox exterior when the odor reducing device is supported on the litterbox, it is considered obvious, absent evidence to the contrary, that Klinkhammer’s odor reducing device is capable of functioning in the same manner as claimed, as Klinkhammer’s odor reducing device, as modified above, is substantially identical to the odor reducing device as claimed by the applicant.  See MPEP 2112.01. 
Further, since Klinkhammer discloses that the hook (#15, #15a) is attached to the rear sidewall so that the front sidewall faces towards a toilet bowl and the rear sidewall faces an exterior of the toilet bowl when the odor reducing device is supported on the toilet bowl, there is no reason why one of ordinary skill in the art would not expect the rear sidewall to face a litterbox exterior and the front sidewall to face a litterbox interior, since they are both disposed in the same manner but in different spaces.
In regards to Claim 6, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 5.  Although Klinkhammer, in view of Walgreens, does not explicitly disclose that the hook is rotatably attached to the rear sidewall, changing/adjusting the hook to be rotatably attached to the rear sidewall is a mere engineering design choice in order to obtain a desired end result, such as for improved aesthetic appearance or for improved movement efficiency, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 9, Klinkhammer discloses wherein the rear sidewall is devoid of vents (see figures 1-4).
In regards to Claim 11, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 1.  Although Walgreens is silent in regards to wherein the front sidewall has a pair of first side edges, the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges, it is considered reasonably obvious, absent evidence to the contrary, that Walgreens’s front sidewall has a pair of first side edges and the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges in order to attachably close the odor reducing device for use (see screenshot below).

    PNG
    media_image3.png
    345
    570
    media_image3.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by having the front sidewall has a pair of first side edges, the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing, and wherein the front sidewall has a pair of first side edges and the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges in order to attachably close the odor reducing device for use.
In regards to Claims 12-13, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 11.  Walgreens teaches wherein the front sidewall includes a plurality of vents opening to the interior of the housing, wherein the plurality of vents include at least one elongated opening (see screenshot below).

    PNG
    media_image4.png
    318
    574
    media_image4.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by having the front sidewall to have a plurality of vents opening to the interior of the housing, wherein the plurality of vents include at least one elongated opening, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents opening to the interior of the housing for improving the movement of air flow through the plurality of vents and hence, improving odor reduction efficiency.
In regards to Claim 14, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 13. Walgreens further teaches wherein the front sidewall includes a circular recess on a front surface of the front sidewall (see screenshot below). 

    PNG
    media_image5.png
    325
    569
    media_image5.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by having the front sidewall to include a circular recess on a front surface of the front sidewall, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a circular recess on a front surface of the front sidewall for having an improved aesthetic appearance or for marketing purposes.
In regards to Claim 15, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 14.  Walgreens teaches wherein the plurality of vents include a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other (see screenshot below). 

    PNG
    media_image6.png
    340
    573
    media_image6.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by having the plurality of vents includes a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other, as claimed by the applicant, with a reasonable expectation of success, as Walgreens teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents which include a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other, for having an improved aesthetic appearance or improved airflow movement.
	In regards to Claim 16, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 15.  Although Walgreens fails to disclose wherein the plurality of vents further include a pair of triangular openings, changing the shape of the openings is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 17, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 16.  Walgreens teaches a first opening of the plurality of openings being disposed on a first top side of the front sidewall, a second opening of the plurality of openings being disposed on a second top side of the front sidewall, the first and second top sides being opposite of one another along the front sidewall (see screenshot below). 

    PNG
    media_image7.png
    375
    562
    media_image7.png
    Greyscale
 
Although Walgreens fails to disclose wherein a first and second openings are triangular in shape, changing the shape of the openings to triangular is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 19, Klinkhammer, in view of Walgreens, discloses the odor reducing device as recited in claim 1.  Although Klinkhammer does not explicitly disclose wherein the bottom opening (#31a) is a bottom slot, changing the shape of bottom opening to be a slot is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance or for improved airflow, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to Hsu and Menards have been considered but are moot because the Hsu is no longer used in the current rejection. 
Applicant's arguments filed regarding Klinkhammer have been fully considered but they are not persuasive. 
Applicant argues that Klinkhammer in view of Menards, fails to teach or disclose a top opening that is a continuous slot extending longitudinally between the lateral sides of the housing.  Rather, Klinkhammer shows a series of slots extending longitudinally between the front and rear sidewalls. 
Examiner respectfully disagrees because Klinkhammer clearly discloses a housing having an open top which extends longitudinally between the lateral sides of the housing and is covered by a cover, as can be seen in figure 1 and column 3, lines 38-40 of Klinkhammer.  Therefore, this open top of the housing disclosed by Klinkhammer is in fact the top opening that is a continuous slot extending longitudinally between the lateral sides of the housing, as claimed by the applicant.  In view of this, the argument is not considered persuasive and the rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759